Case 4:19-cr-00457 Document 55 Filed on 09/10/19 in TXSD Page 1 of 6

United States Gourts
Southern District of Texas
Bteo
UNITED STATES DISTRICT COURT SEP 1 U 2019
SOUTHERN DISTRICT OF TEXAS _
HOUSTON DIVISION David J. Bradley, Clerk cf Court

UNITED STATES OF AMERICA §

§
V. § CRIMINAL NO.: H-19-457-8
MICHAEL DEBLASIO, §
DARIAN DEVON STEVENS, §
DERRICK SCOTT, §
JULIUS LOPEZ, §
AND §
DESHAUN ALLEN §
DEFENDANTS §

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

INTRODUCTION

Atall times material to this Indictment, Top Golf, is a company with headquarters in Dallas,
Texas and locations throughout the United States, United Kingdom and Australia, engaged in the
business of sports entertainment and sale of consumer goods which are shipped in interstate and
foreign commerce and which affect interstate and foreign commerce.

COUNT ONE
Title 18, United States Code, §§ 1203(a) and 2 —Aiding and Abetting Hostage Taking
On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND

DERRICK SCOTT

Page 1 of 6
Case 4:19-cr-00457 Document 55 Filed on 09/10/19 in TXSD_ Page 2 of 6

defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did seize, detain, threaten to kill and injure, and continue to detain, Elhadji Dione, a foreign
national, in order to compel a third person to pay ransom, reward or do any act as an explicit or
implicit condition for the release of Elhadji Dione.
In violation of Title 18, United States Code, §§ 1203 (a) and 2.
COUNT TWO

Title 18, United States Code, §§ 924(c)(1 )(A) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND
DERRICK SCOTT
Defendants herein, aiding and abetting each other and others known to the Grand Jury, did
knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime of
violence for which they may be prosecuted in a court of the United States, that being Aiding and

Abetting Hostage Taking, as alleged in Count One.

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2.

Page 2 of 6
Case 4:19-cr-00457 Document 55 Filed on 09/10/19 in TXSD Page 3 of 6

COUNT THREE
Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping
On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND
DERRICK SCOTT

defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did unlawfully seize, confine, kidnap, abduct and carry away and hold for some ransom,
reward, and otherwise, to wit: to obtain United States Currency from a third party, Elhadji Dione,
and, in committing or in furtherance of the commission of the offense used cellular telephones and
vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

COUNT FOUR
Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping
On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,

defendant herein, aiding and abetting others known and unknown to the Grand Jury, did unlawfully
seize, confine, kidnap, abduct and carry away and hold for some ransom, reward, and otherwise,
to wit: to obtain United States Currency from a third party, Ferdinand Thompson, and, in
committing or in furtherance of the commission of the offense used cellular telephones and
vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

Page 3 of 6
Case 4:19-cr-00457 Document 55 Filed on 09/10/19 in TXSD Page 4 of 6

COUNT FIVE

Title 18, United States Code, §§ 1951(a) and 2 —Aiding and Abetting Interference with
Commerce by Robbery

 

On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO

defendant herein, aiding and abetting others known and unknown to the Grand Jury, did knowingly
and intentionally obstruct, delay, and affect interstate commerce and the movement of articles and
commodities in commerce by means of robbery, as the terms “commerce” and “robbery” are
defined in Title 18, United States Code, §§ 1951(b)(1) and (b)(3), in that the defendant did
unlawfully take and obtain the property of Top Golf, located at 1030 Memorial Brook, Houston
Texas, which was in the possession and custody of an employee of Top Golf, namely, United
States Currency, by means of actual and threatened force, violence, and fear of injury to those in
lawful possession of those items.

In violation of Title 18, United States Code, §§ 1951(a) and 2.

COUNT SIx

Title 18, United States Code, §§ 924(c)\(1)(A) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

 

 

On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO
defendant herein, aiding and abetting others known and unknown to the Grand Jury, did

knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime of

Page 4 of 6
Case 4:19-cr-00457 Document 55 Filed on 09/10/19 in TXSD Page 5 of 6

violence for which they may be prosecuted in a court of the United States, that being Aiding and
Abetting Interference with Commerce by Robbery, as alleged in Count Seven.

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2.

COUNT SEVEN
Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping
On or about August 29, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
AND
JULIUS LOPEZ

defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did unlawfully seize, confine, kidnap, abduct and carry away and hold for some ransom,
reward, and otherwise, to wit: to obtain United States Currency from a third party, Homero
Cardenas, and, in committing or in furtherance of the commission of the offense used cellular
telephones and vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

COUNT EIGHT
Title 18, United States Code, §§ 1201(a) and 2 ~Aiding and Abetting Kidnapping
On or about August 30, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
JULIUS LOPEZ,
DERRICK SCOTT,
AND
DARIAN DEVON STEVENS

defendants herein, aiding and abetting each other and others known and unknown to the Grand

Jury, did unlawfully seize, confine, kidnap, abduct and carry away and hold for some ransom,

Page 5 of 6
Case 4:19-cr-00457 Document 55 Filed on 09/10/19 in TXSD Page 6 of 6

reward, and otherwise, to wit: to obtain United States Currency from a third party, Ronald
Enamorado, and, in committing or in furtherance of the commission of the offense used cellular
telephones and vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

A TRUE BILL:
ORIGINAL SIGNATURE ON FILE

 

FOREMAN OF THE GRAND JURY

Ryan K. Patrick
United States Attorney

 

Page 6 of 6
